DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 12/22/2020.  Claims 1-2, 4-11, and 13-29 remain pending in the application.  Claims 1, 14, and 15 are independent.

Claim Objections
Claims 28-29 are objected to because of the following informalities:  
in Claim 28, line 4, "a magnifier user interface clement" appears to be "a magnifier user interface element";
in Claim 28, line 6, "a text user interface clement" appears to be "a text user interface element";
in Claim 29, line 4, "a first user interface clement" appears to be "a first user interface element";
in Claim 29, lines 5-6, "a text user interface clement" appears to be "a text user interface element".  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 9-11, 13-16, 18, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2015/0172584A1, filed on 02/19/2015), hereinafter PARK in view of Langholz et al. (US 2015/0312184 A1, filed on 06/23/2014), hereinafter Langholz, Ahuja et al. (US 2016/0291822 A1, filed on 03/29/2016), hereinafter Ahuja, and Anzures (US 2010/0235746 A1, published on 09/16/2010), hereinafter Anzures.

Independent Claims 1, 14, and 15
PARK discloses a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions (PARK, para. [0124]: “… computer program instructions encoded on a non-transitory computer readable medium for controlling operations …”), which when executed by an electronic device with a display (PARK, para. [0072]: a touch screen), a digital camera (PARK, 140 in Figure 1A: camera), a touch-sensitive surface (PARK, para. [0070]: a touch-sensitive display), and memory (PARK, 110 in Figure 1A; para. [0041]: memory), cause the electronic device to: 
display a messaging user interface on the display, the messaging user interface including a conversation transcript of a messaging session between a user of the electronic device and at least one other user (PARK, 201 in Figure 2A; para. [0090] and [0100]: the electronic device displays a message transmission/reception history which represents messages transmitted/received between a user of the electronic device and a conversation partner of at least one other electronic device), a keyboard (PARK, para. [0071]: a soft key), a message-input area configured to receive content including text input by the user (PARK, Figures 4-8: area next to a camera icon; Figures 9-12: text input area), and a digital image affordance (PARK, Figures 4-12: a camera icon); 
while displaying the messaging user interface, detect an input that activates the digital image affordance (PARK, 305 in Figure 3; para. [0101]: the electronic device can sense the selection of the camera execution menu displayed within the screen in which the message transmission/reception history is displayed); 
in response to detecting the input that activates the digital image affordance, , the plurality of digital images including one or more digital images stored in the memory (PARK, 307 in Figure 3 and Figure 7; para. [0054], [0102] and [0103]: displays a camera preview screen and a recently stored image around the preview screen in response to the selection of the camera execution menu); 
detect an input that selects a respective stored digital image of the one or more digital images stored in the memory displayed within the plurality of digital images (PARK, 309 in Figure 3; para. [0107]: determines whether a touch on a preview screen is sensed or whether a touch on a stored image is sensed); and, 
in response to detecting the input that selects the respective stored digital image, display the respective stored digital image in the message-input area (PARK, 319 in Figure 3; para. [0120]: if the touch on the stored image is sensed, the electronic device substitutes and displays the touch-sensed image in the preview screen region) (PARK, para. [0077], [0082]: it is well known in the art that placing the message contents such as alphanumeric text or multimedia objects in the message composition/input box for preview before sending1 to a conversation partner of at least one other electronic device; therefore, since the arrangement of the image preview screen can be set in a setting step in any region within the screen in which the message transmission/reception history is displayed, the default setting can be set to the message composition/input area), wherein the message-input area is distinct from a region that includes the plurality of digital images including the one or more digital images stored in the memory (Park, Figure 7, para. [0102]-[0103]: after touching on one of stored images, the touched image are displayed in a preview screen within a talk balloon before sending out, wherein the preview screen within a talk balloon is different from the region to display stored images for selection).
 concurrently displaying the conversation transcript and the respective stored digital image in the message-input area (Park, Figure 7, para. [0102]-[0103]: after touching on one of stored images, the touched image are displayed in a preview screen within a talk balloon before sending out, wherein the preview screen, which can be located in text input area in default setting, are display concurrently with conversation transcript)
PARK further discloses the electronic device having one or more processors (PARK, 120 in Figure 1A; para [0069]: processors) and memory (PARK, 110 in Figure 1A; para. [0041]: memory).
PARK is silent on (1) replacing display of the keyboard with display of a plurality of digital images in response to detecting the input that activates the digital image affordance; (2) while concurrently displaying the conversation transcript and the respective stored digital image in the message-input area, detecting an input at a location that corresponds to the respective stored digital image in the message-input area that is distinct from the region that includes the plurality of digital images; in response to detecting one or more inputs including the input at the location that corresponds to the respective stored digital image in the message-input area that is distinct from the region that includes the plurality of digital images, replacing display of the messaging user interface with display of a digital image editing user interface for editing the respective stored digital image, wherein the respective stored digital image is displayed in the digital image editing user interface; while displaying the respective stored digital image in the digital image editing user interface, detecting a sequence of one or more inputs that edits the respective stored digital image; in response to detecting the sequence of one or more inputs that edits the respective stored digital image, editing the respective stored digital image; after editing the respective stored digital image, detecting an input that terminates the digital image editing user interface; and, in response to detecting the input that terminates the digital image editing user interface, displaying the edited respective stored digital image in the message-input area.
Langholz teaches an electronic messaging system and method (Langholz, para. [0003]), wherein replacing display of the keyboard with display of a plurality of digital images in response to detecting the input that activates the digital image affordance (Langholz, 316 in Figures 3B; 338 in 4E; para. [0065], [0066], and [0106]: a touch screen display keyboard 338 can be switch to the multimedia content item display or camera viewfinder when a user interacts with a multimedia input control 312c or a photo/video input control 312b); 
Langholz further teaches while concurrently displaying the conversation transcript and the respective stored digital image in the  preview area, detecting an input at a location that corresponds to the respective stored digital image in the  preview area  (Langholz, Figures 3F-G; para. [0082]: in response to the selection of the multimedia content item preview 318c which concurrently displayed with the conversation transcript 306, the user interface manager may present a blurred version of the content item preview 318c', as shown in FIG. 3G); 
in response to detecting one or more inputs including the input at the location that corresponds to the respective stored digital image in the  preview area  (Langholz, Figure 3H; para. [0086]-[0087]: the user interface manager may present the multimedia content item 319 associated with the selected preview 318c for editing in response to the detected user interaction; allow editing to a copy of a multimedia content rather than editing the original multimedia content); 
while displaying the respective stored digital image in the digital image editing user interface, detecting a sequence of one or more inputs that edits the respective stored digital image (Langholz, Figure 3H; para. [0088]: the content item manager may receive one or more edits to multimedia content item 319 from a user); 
in response to detecting the sequence of one or more inputs that edits the respective stored digital image, editing the respective stored digital image (Langholz, Figure 3H; para. [0088]: “… the edit 334 is writing added to the multimedia content item 319, in connection with a selection of the writing edit control 328d”); 
after editing the respective stored digital image, detecting an input that terminates the digital image editing user interface; and in response to detecting the input that terminates the digital image editing user interface, displaying the edited respective stored digital image in the message- (Langholz, Figures 3H-I; para. [0089]-[0090]: a detected selection of the send control 330 may cause the communication manager 108 to send the multimedia content item 319 along with the edit 334 to one or more co-users and at the same time the image editing interface is 
PARK and Langholz are analogous art because they are from the same field of endeavor, an electronic messaging system and method.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Langholz to PARK, (1) replacing display of the keyboard with display of a plurality of digital images in response to detecting the input that activates the digital image affordance; (2) activating a user interface for editing a digital image in response to detecting the input at the location that corresponds to the selected digital image in the preview area before sending the message.  Motivation for doing so would (1a) provide a larger area for displaying images preview screen and prevent additional user interactions for zooming; (1b) allow a user to both view the communication thread and any new messages, while also being able to view and browse content items at the same time (Langholz, para. [0066]) so that user experience is enhanced; (2) enhance functionality for electronic messaging system by providing images editing capabilities before sending message (Langholz, para. [0010]).
PARK in view of Langholz fails to explicitly discloses activating/displaying a digital image editing user interface in response to detecting an input at the location that corresponds to the respective (selected) digital image in the message-input area that is distinct from the region that includes the plurality of digital images (for selection) while concurrently displaying the conversation transcript and the respective stored digital image in the message-input area; and displaying the edited respective stored digital image in the message-input area.
Ahuja teaches systems and methods for message communication, wherein activating/displaying a digital image editing user interface in response to detecting an input at the location that corresponds to the respective digital image in the message- preview area that is distinct from the region that includes the plurality of digital images while concurrently displaying the conversation transcript and the respective stored digital image in the message-input area (Ahuja, Figures 4P, 4Q, and 4T; para. [0067]-[0070]: in response to detecting a user activation on merged message preview area 4013 which is distinct from selection interface area 4018 displaying a set of predefined graphical images, allowing users to invoke a photo editing application to edit the merged message while concurrently displaying the conversation transcript 4000-Q and the merged message including the respective stored digital image (e.g., an image of a number eight with a circle) in the message-input area 4010).
PARK in view of Langholz and Ahuja are analogous art because they are from the same field of endeavor, systems and methods for message communication.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Ahuja to PARK in view of Langholz, activating/displaying a digital image editing user interface in response to detecting the input at the location that corresponds to the selected digital image in the message-preview area that is distinct from the region that includes the plurality of digital images for selection while concurrently displaying the conversation transcript and the respective stored digital image in the message-input area.  Motivation for doing so 
PARK in view of Langholz and Ahuja fails to explicitly disclose activating/displaying editing user interface in response to detecting an input at the location that corresponds to the respective digital image/multimedia in the message-input area configured to receive content including text input by a user; and displaying the edited respective stored digital image/multimedia in the message-input area.
Anzures teaches a system and a method for operating electronic messages (Anzures, para. [0002]), wherein activating/displaying editing user interface in response to detecting an input at the location that corresponds to the respective digital image/multimedia in the message-input area configured to receive content including text input by a user and displaying the edited respective stored digital image/multimedia in the message-input area (Anzures, 506 in Figure 5A/B/5O and 761 in Figure 7H; para. [0068], [0161] and [0217]:  UI 500/700 displays an attachment display area 506/input area 761 next to a send button in the instant messaging application; a soft keyboard 500 is provided to enable character/text input to address the electronic message; also, it is well known in the art that area next to send button is text/message input area (e.g., the area for text input is next to a send button in Figures 9-11 of PARK)  i.e., media files (audio, still image, or video) attachment display area 506 is also text input area 761 in the instant messaging application) (Anzures, Figures 5B-5Q and 7C-H; para. [0161] and [0198]: an input 514 by the user may be detected in attachment display/text input area 506/761, which allows the user to activate an audio or video file editing interface 518/720 by utilizing the editing module) (Anzures, Figure 5O and 7H; 
PARK in view of Langholz & Ahuja, and Anzures are analogous art because they are from the same field of endeavor, a system and a method for operating electronic messages.  Also, it is common in the art that placing the message contents such as alphanumeric text or multimedia objects in the message composition/input box for preview before sending2 to a conversation partner of at least one other electronic device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Anzures to PARK in view of Langholz and Ahuja, activating/displaying editing user interface in response to detecting the input at the location that corresponds to the respective digital image/multimedia in the message-input area configured to receive content including text input by a user, and displaying the edited respective stored digital image in the message-input area.  Motivation for doing so would provide users a quicker/faster/more efficient way to access image/multimedia editing interface when users need to modify individual image/multimedia contents before sending the electronic message out (Anzures, para. [0005]) and also allow users to send additional text or image/multimedia contents at the same time3.

Claims 2 and 16
PARK in view of Langholz, Ahuja, and Anzures discloses all the elements as stated in Claims 1 and 15 respectively and further discloses after editing the respective stored digital image, transmit a representation of the edited respective stored digital image to one or more electronic devices that correspond to the at least one other user included in the messaging session, wherein the one or more electronic devices display the representation of the edited respective stored digital image in one or more remote conversation transcript that correspond to the messaging session (Langholz, para. [0089]: a detected selection of the send control 330 may cause the communication manager 108 to send the multimedia content item 319 along with the edit 334 to one or more co-users) (PARK , 325 in Figure 3; para. [0123]: transmits the substituted and displayed image to at least one other electronic device).

Claims 5 and 18
PARK in view of Langholz, Ahuja, and Anzures discloses all the elements as stated in Claims 1 and 15 respectively and further discloses in response to detecting a second input that selects a second stored digital image: in accordance with a determination that the second input that selects the second stored digital image meets one or more input-area-display criteria, display the second stored digital image in the message-input area (PARK, para. [0081]- [0082]: if an image of a subject is captured due to the sensing of a touch on the preview screen or if a touch on a stored image displayed around a preview screen region is sensed, the camera processor displays a in the preview screen region which can be set in the message composition/input area as explained in Claim 1 above; see also Ahuja, Figure 4B and para. [0052]), and 
in accordance with a determination that the second input that selects the second stored digital image meets one or more transcript-area-display criteria: display the second stored digital image in the conversation transcript, and send, to one or more electronic devices that correspond to the at least one other user included in the messaging session, a representation of the second stored digital image, wherein the one or more electronic devices display the representation of the second stored digital image in one or more remote conversation transcripts corresponding to the messaging session (PARK, para. [0085]: if a drag gesture is sensed on the preview screen or a stored image displayed around a preview screen region, the camera processor can transmit the drag-sensed image to the at least one other electronic device, without displaying the drag-sensed image in the preview screen region which can be set in the message composition/input area as explained in Claim 1 above; see also Ahuja, Figure 4B and para. [0052]).

Claims 9 and 22
PARK in view of Langholz, Ahuja, and Anzures discloses all the elements as stated in Claims 1 and 15 respectively and further discloses detecting a user input including a first swipe gesture that starts while a focus selector is at a first location in the messaging user interface that corresponds to a first digital image in the plurality of digital images, the first swipe gesture moving the focus selector in a first direction; in response to detecting the first swipe gesture, scroll display of the plurality of digital images in the first direction on the display, wherein scrolling the display of the plurality of digital images includes ceasing to display digital images in the plurality of digital images that are scrolled off a first edge of the display and displaying new digital images in the plurality of digital images from a second edge of the display (Langholz, Figures 3B-3D: para. [0072]: in response to a swipe gesture, the multimedia content item display area 316 is horizontally scrollable within messaging graphical user interface to sequentially display the multimedia content item).

Claims 10 and 23
PARK in view of Langholz, Ahuja, and Anzures discloses all the elements as stated in Claims 1 and 15 respectively and further discloses detecting a user input including a second swipe gesture that starts while a focus selector is at a first location in the messaging user interface that corresponds to a first digital image in the plurality of digital images, the second swipe gesture moving the focus selector in a second direction; and in response to detecting the second swipe gesture, display a first affordance for the digital camera and a second affordance for a photo library (Langholz, para. [0076]: providing a camera roll of the computing device in response to a detected over-scroll when a user continues to horizontally scroll the multimedia content item display area along the direction of arrow beyond the last content item preview).

Claims 11 and 24
PARK in view of Langholz, Ahuja, and Anzures discloses all the elements as stated in Claims 1 and 23 respectively and further discloses while displaying messaging user interface, including a/the first affordance for the digital camera (Langholz, 312b in Figure 3A) and a/the second affordance for a/the photo library, the second affordance comprising the digital image affordance  (Langholz, 312c in Figure 3A): detect an input that activates the first affordance for the digital camera; in response to detecting the input that activates the first affordance for the digital camera, display a user interface for the digital camera over at least a portion of the messaging user interface, the user interface for the digital camera including a live preview image from the digital camera and an image capture affordance; and in response to an input that activates the image capture affordance, capture the live preview image and place a representation of the captured live preview image in the message-input area of the messaging user interface (PARK, 307 in Figures 3 and 7; para. [0054], [0102] and [0103]: displays a camera preview screen and a recently stored image around the preview screen in response to the selection of the camera execution menu) (PARK, 309 in Figure 3; para. [0107]: determines whether a touch on a preview screen is sensed or whether a touch on a stored image is sensed) (PARK, 311 in Figure 3; para. [0108]: if the touch on the preview screen is sensed, the electronic device captures an image of a subject) (Langholz, para. [0064]: if a user interacts with the photo input control, the user interface manager may provide a camera viewfinder interface within a portion of the messaging graphical user interface that the user may utilize to add a photo to the communication thread).

Claims 13 and 25
PARK in view of Langholz, Ahuja, and Anzures discloses all the elements as stated in Claims 1 and 15 respectively further discloses wherein the one or more digital images stored in the memory, and displayed in response to detecting the input that activates the digital image affordance, consist of digital images captured using the digital camera during the messaging session (PARK, para. [0078] and [0084]: images displayed around a region in which a camera preview screen is displayed can be recently captured and stored in the memory during the message session) (Langholz, Figure 3B; para. [0064] and [0067]: if a user interacts with the multimedia input control 312c, the user interface manager 102 may provide a multimedia content item display area with multimedia content items including recently captured digital photographs that the user can select to send as a message).

Claims 26 and 27
PARK in view of Langholz, Ahuja, and Anzures discloses all the elements as stated in Claims 1 and 15 respectively further discloses wherein the respective stored digital image is a digital photo (Langholz, para. [0093]: selecting and editing a digital photograph multimedia content item for inclusion in a communication session).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of Langholz, Ahuja, and Anzures as applied to Claims 1 and 15 respectively above, and further in view of Crane et al. (US 7,353,466 B2, published on 04/01/2008), hereinafter Crane.

Claims 4 and 17
PARK in view of Langholz, Ahuja, and Anzures discloses all the elements as stated in Claims 1 and 15 respectively and further discloses while displaying the respective stored digital image in the message-input area, detect input of a message in the message-input area (PARK, Figures 9-11; Langholz, Figures 3H; Ahuja, 4010 in Figure 4A/B/G/H: allowing user to enter/add a text message though soft keys with a multimedia content to form a merged message in message input/preview area; e.g., Ahuja, 4010 in Figures 4G-H: while displaying the merged message including a respective stored digital image (a silly face) in the message-input area 4010, detect an input of a message (a bearded man's face or any characters) in the message-input area 4010); 
after detecting the input of the message in the message-input area, detect an input that corresponds to a request to post contents of the message-input area to the messaging session, the contents including the respective stored digital image and the message (PARK, Figure 9; Langholz, 330 in Figure 3H; Ahuja, Figure 4J/4L: allowing user to click on send button to post the message contents including the multimedia content and the text message); and 
in response to detecting the input that corresponds to the request to post the contents of the message-input area to the messaging session: 
display the respective stored digital image in the conversation transcript, display the message in the conversation transcript (Langholz, Figure 3I; para. [0090]: in response to a detected selection of the send control, the multimedia content with the text message are shown in the communication thread) (Ahuja, 4002-2 in Figure 4L: the text message with images are shown in the communication thread), and 
transmit a representation of the respective stored digital image and the message to one or more electronic devices that correspond to the at least one other user included in the messaging session, wherein the one or more electronic devices display the representation of the respective stored digital image and the message in one or more remote conversation transcripts corresponding to the messaging session (Langholz, Figure 3I; para. [0043]: the multimedia content with the text message will be delivered to one or more co-users), wherein the message  (Langholz, Langholz, Figure 3I; para. [0090]: in response to a detected selection of the send control, the multimedia content overlapped with the text message are shown in the communication thread).
PARK in view of Langholz, Ahuja, and Anzures fails to explicitly disclose wherein the message partially overlaps the respective stored digital image in the conversation transcript.
Crane teaches a system and a method for generating and displaying instant messaging (Crane, Col. 1, lines 18-20), wherein the message partially overlaps the representation of respective stored digital image in the conversation transcript (Crane, Figures 3 and 4: message objects/contents 110 are partially overlapped).
.

Claims 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of Langholz, Ahuja, and Anzures as applied to Claims 5 and 18 respectively above, and further in view of Brown et al. (US 2015/0067596 A1, published on 03/05/2015), hereinafter Brown.

Claims 6 and 19
PARK in view of Langholz, Ahuja, and Anzures discloses all the elements as stated in Claims 5 and 18 respectively and further discloses detecting the second input that selects the second stored digital image includes detecting a first contact at a location on the touch-sensitive surface that corresponds to the second stored digital image (PARK, para. [0081]-[0082] and [0085]: if an image of a subject is captured due to the sensing of a touch on the preview screen or if a touch on a stored image displayed around a preview screen region is sensed, the camera processor displays a 
PARK in view of Langholz, Ahuja, and Anzures further discloses wherein the one or more transcript-area-display criteria to be met is for sending out message without preview/review/confirmation (PARK, para. [0081]- [0082]: if an image of a subject is captured due to the sensing of a touch on the preview screen or if a touch on a stored image displayed around a preview screen region is sensed, the camera processor displays a captured image or the touch-sensed image in the preview screen region which can be set in the message composition/input area as explained in Claim 1 above; see also Ahuja, Figure 4B and para. [0052]); and wherein the one or more input-area-display criteria require to be met is for sending out message with preview/review/confirmation (PARK, para. [0085]: if a drag gesture is sensed on the preview screen or a stored image displayed around a preview screen region, the camera processor can transmit the drag-sensed image to the at least one other electronic device, without displaying the drag-sensed image in the preview screen region which can be set in the message composition/input area as explained in Claim 1 above; see also Ahuja, Figure 4B and para. [0052]).
wherein: the electronic device includes one or more sensors configured to detect intensities of contacts on the touch-sensitive surface; the one or more transcript-area-display criteria (i.e., performing an operation without confirmation/preview) require that a characteristic intensity of the first contact on the touch-sensitive surface meet a respective intensity threshold in order for the transcript-area-display criteria (i.e., performing an operation without confirmation/preview) to be met; and the one or more input-area-display criteria (i.e., performing an operation with confirmation/preview) do not require that the characteristic intensity of the first contact on the touch-sensitive surface meet the respective intensity threshold in order for the selection input-area-display criteria (i.e., performing an operation with confirmation/preview) to be met.
Brown teaches a system and a method for detecting user inputs through a touch-sensitive surface (Brown, para. [0004]), wherein: the electronic device includes one or more sensors configured to detect intensities of contacts on the touch-sensitive surface (Brown, 165 in Figure 1A: contact intensity sensor); the one or more transcript-area-display criteria (i.e., performing an operation without confirmation/preview) require that a characteristic intensity of the first contact on the touch-sensitive surface meet a respective intensity threshold in order for the transcript-area-display criteria (i.e., performing an operation without confirmation/preview) to be met (Brown, para. [0208]: perform an operation without a request for confirmation/review/preview when a pre-determined intensity threshold is met, which is equivalent to sending the selected image to a conversation partner's and 
the one or more input-area-display criteria (i.e., performing an operation with confirmation/preview) do not require that the characteristic intensity of the first contact on the touch-sensitive surface meet the respective intensity threshold in order for the selection input-area-display criteria (i.e., performing an operation with confirmation/preview) to be met (Brown, para. [0208]: perform an operation with a request for confirmation/review/preview when a pre-determined intensity threshold is not met, which is equivalent to confirming/reviewing/previewing the selected image before sending it to a conversation partner's electronic device; i.e., input-area-display criteria).
PARK in view of Langholz, Ahuja & Anzures, and Brown are analogous art because they are from the same field of endeavor, a system and a method for detecting user inputs through a touch-sensitive surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Brown to PARK in view of Langholz, Ahuja, and Anzures, performing an operation without a request for confirmation when an intensity threshold is met.  Motivation for doing so would increase the available 'gesture space' providing easy access to advanced features for users (Brown, para. [0056]).

Claims 7 and 20
PARK in view of Langholz, Ahuja, Anzures, and Brown discloses all the elements as stated in Claims 6 and 19 respectively and further discloses wherein the one or more input-area-display criteria are met upon detection of a tap gesture on the touch-sensitive surface (PARK, para. [0081]-[0082]: if an image of a subject is captured due to the sensing of a touch on the preview screen or if a touch on a stored image displayed around a preview screen region is sensed, the camera processor displays a captured image or the touch-sensed image in the preview screen region).

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over ARK in view of Langholz, Ahuja, and Anzures as applied to Claims 1 and 15 respectively above, and further in view of Kim et al. (US 9.244,601 B2, filed on 01/20/2011), hereinafter Kim.

Claims 8 and 21
PARK in view of Langholz, Ahuja, and Anzures discloses all the elements as stated in Claims 1 and 15 respectively except being silent on detecting a first portion of a third input that includes detecting an increase in a characteristic intensity of a second contact, at a location that corresponds to display of a first digital image within the plurality of digital images, above a preview intensity threshold; in response to detecting the first portion of the third input, increase a size of the first digital image; after increasing the size of the first digital image, detect a second portion of the third input that includes detecting a decrease in the characteristic intensity of the second contact below the preview intensity threshold; and in response to detecting the second portion of the third input, decrease the size of the first digital image.
Kim teaches a system and a method for receiving a user command through a touch screen (Kim, Col. 1, lines 10-11), wherein detecting a first portion of a third input that includes detecting an increase in a characteristic intensity of a second contact, at a location that corresponds to display of a first digital image within the plurality of digital images, above a preview intensity threshold; in response to detecting the first portion of the third input, increase a size of the first digital image; after increasing the size of the first digital image, detect a second portion of the third input that includes detecting a decrease in the characteristic intensity of the second contact below the preview intensity threshold; and in response to detecting the second portion of the third input, decrease the size of the first digital image (Kim, Col. 4, lines 1-7: touch pressure are categorized as three different levels) (Kim, Col. 4, lines 64-67: when users touch pressure to the content displayed in the touch screen is great, the content is zoomed in, and when the user's touch pressure to the content is small, the content is zoomed out).
PARK in view of Langholz, Ahuja & Anzures, and Kim are analogous art because they are from the same field of endeavor, a system and a method for receiving a user command through a touch screen.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kim to PARK in view of Langholz, Ahuja, and Anzures, zooming in/out the selected multimedia content according to the touch pressure.  Motivation for doing so would provide useful operations especially for viewing maps and photo contents (Kim, Col. 5, lines 26-29) and also enhance user experience by using simpler operation to zoom-in/out of the selected image content than pinch-in/out operation used in PARK (see Figure 8).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of Langholz, Ahuja, and Anzures as applied to Claim 1 above, and further in view of Kim et al. (US 2013/0329114A1, published on 12/12/2013), hereinafter Kim.

Claim 28
PARK in view of Langholz, Ahuja, and Anzures discloses all the elements as stated in Claim 1 and further discloses wherein the digital image editing user interface includes a plurality of user interface elements corresponding to a plurality of editing tools for editing the respective stored digital image (Langholz, 328a-d in FIG. 3H/4C; para. [0086]: the user interface manager may display a crop editing control 328a, i.e., allows a user to crop the multimedia content item 319, an auto-edit control 328b, i.e., performs preconfigured edits to the multimedia content item 319, a color edit control 328c, i.e., allows a user to edit the colors of the multimedia content item 319, and a writing edit control 328d, i.e., allows a user to add text or other drawn effects to the multimedia content item 319), the plurality of user interface elements including  (Langholz, FIG. 3G; 328d in FIG. 3H; para. [0086] and [0088]: the user interface manager may display a writing edit control 328d, i.e., allows a user to add text or other drawn effects to the multimedia content item 319; a user's finger 314 may perform an 
PARK in view of Langholz, Ahuja, and Anzures fails to explicitly disclose wherein the digital image editing user interface includes a magnifier user interface element corresponding to a magnifier tool for magnifying a portion of the respective stored digital image.
	Kim teaches a system and a method for editing image in multimedia messaging service (Kim, ABSTRACT; para. [0023] and [0057]), wherein the digital image editing user interface includes a magnifier user interface element corresponding to a magnifier tool for magnifying a portion of the respective stored digital image (KIM, FIGS. 4A-C and 5; para. [0042]: a user may select a location on the image frame to magnify, and then may use the enlarged portion choose an area to select for editing; and only the area selected within the magnified portion is selected for editing, while the remaining portions of the image are not edited).
PARK in view of Langholz, Ahuja, and Anzures, and K are analogous art because they are from the same field of endeavor, a system and a method for editing image in multimedia messaging service.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kim to PARK in view of Langholz, Ahuja, and Anzures, wherein the digital image editing user interface includes a magnifier user interface element corresponding to a magnifier tool for magnifying a portion of the respective stored digital image .  Motivation for doing so would allow a user .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of Langholz, Ahuja, and Anzures as applied to Claim 1 above, and further in view of FISHER (US 2015/0309720 A1, filed on 04/24/2015), hereinafter FISHER.

Claim 29
PARK in view of Langholz, Ahuja, and Anzures discloses all the elements as stated in Claim 1 and further discloses wherein the digital image editing user interface includes a plurality of user interface elements corresponding to a plurality of editing tools for editing the respective stored digital image (Langholz, 328a-d in FIG. 3H/4C; para. [0086]: the user interface manager may display a crop editing control 328a, i.e., allows a user to crop the multimedia content item 319, an auto-edit control 328b, i.e., performs preconfigured edits to the multimedia content item 319, a color edit control 328c, i.e., allows a user to edit the colors of the multimedia content item 319, and a writing edit control 328d, i.e., allows a user to add text or other drawn effects to the multimedia content item 319), the plurality of user interface elements including   (Langholz, FIG. 3G; 328d in FIG. 3H; para. [0086] and [0088]: the user interface manager may display a writing edit control 328d, i.e., allows a user to add text or other drawn effects to the multimedia content item 319; a user's finger 314 may perform an edit 334, which is writing added to the multimedia content item 319, in connection with a selection of the writing edit control 328d), and a size selection user interface element for setting a size of text added to the respective stored digital image (Anzures, para. [0070]: in response to detecting a tap gesture on merged message 4025, the content, the font (usually including font type and font size), the font color and/or the background color of merged message 4025 can be changed).
	PARK in view of Langholz, Ahuja, and Anzures fails to explicitly disclose wherein the digital image editing user interface includes a first user interface element corresponding to a tool for adding handwritten input to the respective stored digital image.
	FISHER teaches a system and a method for messaging applications (FISHER, para. [0001]), wherein the digital image editing user interface includes a first user interface element corresponding to a tool for adding handwritten input to the respective stored digital image (FISHER, 206 in FIG. 2B; 305 in FIG. 3; para. [0043], [0046]-[0047], and [0056]: pressing the draw button 215 in graphics mode, allow user to annotate picture message by entering graphic input 206, the handwritten word "Yay" underlined, and graphic input 305, the handwritten word "OK").
PARK in view of Langholz, Ahuja, and Anzures, and FISHER are analogous art because they are from the same field of endeavor, a system and a method for messaging applications.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of FISHER to PARK in view of Langholz, Ahuja, and Anzures, wherein the digital image editing user interface includes a first user interface element corresponding to a tool for adding handwritten input to the respective stored digital image.  Motivation for doing so would provide an enhanced messaging system that is easier to use and that more fully .

Response to Arguments
Applicant's arguments filed on 12/22/2020 have been fully considered but they are not persuasive. 
Applicant argues on Pages 16-17 of the Remarks that ' The cited references do not teach " '.
In response, examiner respectfully disagrees.  PARK discloses in Figures .
Applicant further argues on Page 18 of the Remarks that ' The cited references do not teach " '.
In response, examiner respectfully disagrees.  As discussed above,.
Applicant further argues on Pages 18-20 of the Remarks that ' The cited references do not teach "replac[ing] display of the messaging user interface with display of the digital image editing user interface" in response to detecting "the input at the location that corresponds to the respective stored digital image in the message-input area that is distinct from the region that includes the plurality of digital images" '.
In response, examiner respectfully disagrees.  Langholz teaches in Figures 3F-H as well as para. [0082] and [0086]-[0088] that in response to the selection of the multimedia content item preview 318c which concurrently displayed with the conversation transcript 306, the user interface manager may present a blurred version of the content item preview 318c', as shown in FIG. 3G; and the user interface manager may present the multimedia content item 319 associated with the selected preview 318c for editing in response to the detected user interaction as shown in FIGS. 3G-H; and then the content item manager may receive one or more edits to multimedia content item 319 from a user; i.e., replac[ing] display of the messaging user interface with display of the digital image editing user interface" in response to detecting "the input at the location that corresponds to the respective stored digital image in the preview area".     Ahuja teaches in Figures 4P, 4Q, and 4T as well as para. [0067]-[0070] that in response to detecting a user activation on merged message preview area 4013 which is distinct from selection interface area 4018 displaying a set of predefined graphical images, allowing users to invoke a photo editing application to edit the merged message while concurrently displaying the conversation transcript 4000-Q and the merged message including the respective stored digital image (e.g., an image of a number eight with a circle) in the message-input area 4010; i.e., "replac[ing] display of the messaging user interface with display of the digital image editing user interface" in response to detecting "the input at the location that corresponds to the respective stored digital image in the message preview area that is distinct from the region that includes the plurality of digital images".  As discussed above, Anzures teaches in Figures 5B-5Q and 7C-H as well as para. [0007], [0090], [0094], [0097]-[0098], [0068], [0161], [0177], [0198], and [0217] that an input 514 by the user may be detected in attachment display/text input area 506/761 next to a send button as in PARK, which allows the user to activate an audio or image/video file editing interface 518/720 by utilizing the editing module; and also after returning from editing interface 518/720, displaying edited audio or video file in the attachment display/text input area 506/761.  Therefore, combination of these references DOES teach "replac[ing] display of the messaging user interface with display of the digital image editing user interface" in response to detecting "the input at the location that corresponds to the respective stored digital image in the message-input area that is distinct from the region that includes the plurality of digital images".
Applicant further argues on Page 20 of the Remarks that ' The cited references do not teach displaying the "edited respective stored digital image in the message-input area" '.
In response, examiner respectfully disagrees.  As discussed above, Anzures teaches in Figures 5O and 7H as well as para. [0068], [0161] and [0217] that displaying edited audio or video file as an icon 508/760 in the attachment display/text input area 506/761 next to a send button as in PARK after returning from editing interface 518/720.  Therefore, the cited references DO teach displaying the "edited respective stored digital image in the message-input area".
Applicant further argues on Page 21 of the Remarks that ' Anzures cannot be logically combined with the other cited references '.

Applicant further argues on Pages 21-22 of the Remarks with respect to Claim 5 that ' The cited references do not teach a disambiguation between "input-area-display criteria" and "transcript-area-display criteria" '.
In response, examiner respectfully disagrees.  PARK discloses in para. [0077] and [0081]-[0082] that if an image of a subject is captured due to the sensing of a touch on the preview screen or if a touch (input-area-display criteria) on a stored image displayed around a preview screen region is sensed, the camera processor displays a captured image or the touch-sensed image in the preview screen region located in any region of a screen in which a message transmission/reception history is displayed.  Also, the arrangement/location of the preview screen can be set in a setting step, and can be changed according to user control.  Since it is well known in the art that placing the message contents such as alphanumeric text or multimedia objects in the message composition/input box for preview before sending4, e.g., Ahuja in Figure 4B and para. [0052], the default location can be set to the message composition/input area similar to Ahuja.  PARK further discloses in para. [0085] that if a drag gesture (transcript-area-display criteria) is sensed on the preview screen or a stored image displayed around a preview screen region, the camera processor can transmit the drag-sensed image to the at least one other electronic device, without displaying the drag-sensed image in the preview screen region.  Therefore, the cited references DO teach a disambiguation between "input-area-display criteria" and "transcript-area-display criteria".
Applicant further argues on Pages 22-23 of the Remarks regarding to Claims 4 and 17 that ' The cited references do not teach ''while displaying the respective stored digital image in the message-input area, detect an input of a message in the message-input area" and displaying the message "wherein the message partially overlaps the respective stored digital image in the conversation transcript" '.
In response, examiner respectfully disagrees.  As discussed above, a text input area next to send and attachment button in Figures 9-11 of PARK, 4010 of FIGS. 4A-Q in Ahuja, and attachment display/input area 506/761 next to a send button in Anzures are all capable of entering merged message including both text and multimedia content.  Ahuja especially teaches in FIGS. 4G-H that while displaying the merged message partially overlapped.  Therefore, the combination of these references DOES teach ''while displaying the respective stored digital image in the message-input area, detect an input of a message in the message-input area" and displaying the message "wherein the message partially overlaps the respective stored digital image in the conversation transcript".
Applicant further argues on Page 24 of the Remarks regarding to Claims 6 and 19 that ' The cited references do not teach "a respective intensity threshold" in combination with a disambiguation based on transcript-area-display criteria and input-area-display criteria '.
In response, examiner respectfully disagrees.  As discussed above regarding to Claims 5 and 18, the combination of Park, Langholz, Ahuja, and Anzures teach a disambiguation based on transcript-area-display criteria (i.e., without preview/review/confirmation when performing any action/operation, e.g., sending out message in PARK) and input-area-display criteria (i.e., with preview/review/confirmation when performing any action/operation, e.g., sending out message in PARK).  Brown teaches in para. [0208] that perform an operation without a request for confirmation/review/preview (i.e., transcript-area-display criteria) when a pre-determined input-area-display criteria) when a pre-determined intensity threshold is not met.  Therefore, the combination of these references DOES teach "a respective intensity threshold" in combination with a disambiguation based on transcript-area-display criteria and input-area-display criteria.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tran (US Patent 6,054,990, issued on 04/25/2000) discloses a system and a method for providing ability to create and attach text or graphical illustration in a two-way message systems (Tran, ABSTRACT; Col. 1, lines 6-8; Col. 2, lines 59-62), wherein upon selecting the magnifier option from View menu, a magnifier 108 is displayed whenever the pen input device touches the LCD screen 26 of the computer system; when the user twice depresses (double clicks) the pen with the magnifier icon, the sketching system enters into a zoomed viewing mode which provides the user with an enlarged view of objects being edited (Tran, FIGS. 2A-B and entering text by hand-writing (Tran, 156/157 in FIG. 5; Col. 13, lines 41-44; Col. 14, lines 21-32);
Russell (US 2009/0300540 A1, published on 12/03/2009) discloses a system and a method for providing an image editing capability (Russell, Claim 17), wherein an image tool bar, displayed at the center bottom of application viewing area, includes a plurality of icons that represent tools for manipulating annotating any image that appears in the viewing area of the application; e.g., a text tool that allows the user to add text to an image, a pencil tool allows for drawing on the image,  a highlight tools allows for adding transparent highlighting to a portion of an image, a zoom tool allows for magnifying a portion of the image, a rotate tool allows for rotating the image in 90 degree increments, a horizontal/vertical flip tool flips the image about a horizontal/vertical axis, a pan tool for moving the image, a clear tool allows for clearing all the image alterations and returning the image to its original unaltered state, etc. (Russell, FIGS. 10-13; para. [0075]-[0084]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2012/0190388 A1 to Castleman et al., published on 07/26/2012, para. [0051]; US 2016/0291822 A1 to Ahuja et al., filed on 03/29/2016, Figure 4B; para. [0052]; and WO 2015/032284 A1 to WANG, published on 03/12/2015, Figures 3A-B; para. [0031].
        2 See, for example US 2012/0190388 A1 to Castleman et al., published on 07/26/2012, para. [0051]; US 2016/0291822 A1 to Ahuja et al., filed on 03/29/2016, Figure 4B; para. [0052]; and WO 2015/032284 A1 to WANG, published on 03/12/2015, Figures 3A-B; para. [0031].
        3 See, for example WO 2015/032284 A1 to WANG, published on 03/12/2015, Figures 3A-E; para. [0031] and [0034]-[0036]; US 2016/0291822 A1 to Ahuja et al., filed on 03/29/2016, Figures 4G-H.
        4 Also, see, for example US 2012/0190388 A1 to Castleman et al., published on 07/26/2012, para. [0051]; and WO 2015/032284 A1 to WANG, published on 03/12/2015, Figures 3A-B; para. [0031].